Title: To George Washington from Hugh Hughes, 5 April 1781
From: Hughes, Hugh
To: Washington, George


                        
                            Sir
                            Fish Kill April 5th 1781.
                        
                        Your Excellency’s Note, inclosing the Pen knife, was this Moment handed me. I will carry it to Bailey’s
                            immediately, and have it done.
                        I will do myself the Honour of partaking of your Excellency’s Hospitality the first time I cross the River. I
                            have the Honour to be with the greatest Respect your Excellencys most obedt and very humble Servt
                        
                            H. Hughes
                        
                    